Title: 24. Wednesday.
From: Adams, John
To: 


       On the grand Bank of New Found Land.—A few days ago, We spoke an American Privateer, the General Lincoln; Captain Barnes. Wrote Letters by him to my family. Mr. Dana wrote. Mr. Thaxter, Mr. John, and several others.
       Heard, since I came on board, several Hints concerning W.; Son of ——. That he has made a great Fortune—by Privateering, by Trade, by buying Sailors Shares, and by gambling. That he has won of C. a great Sum of Money. C., whom nobody pities. That —— has lost Reputation by the Appointment of S., which is probable. That the Son has made Money, by knowing what was wanted for the Navy, and purchasing it, in great Quantities and then selling it, to the Board. That the Agent, B., has made a great fortune. That his Wife is a great Tory. Anecdotes of her Conversation.—That B. would certainly be hanged, if it was not that she was a Tory. Nasty, Poison Paper Money, &c. &c. &c. Not to put that nasty Paper, with our other Money.
       Jeremiah Allen is a very different Man from his Brother J. None of that Wit, Humour, or Fun—none of that volatile Genius appears. There is a Softness, and a Melancholly, in his face, which indicates a Goodness. Not intemperate, or vicious, to Appearance.
       